                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Dominique Holt                                                   Docket No. 5:18-CR-395-1FL

                               Petition for Action on Supervised Release

COMES NOW Scott Plaster, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Dominique Holt, who, upon an earlier plea of guilty to Conspiracy
to Commit Bank Fraud and Aggravated Identity Theft, was sentenced by the Honorable G. Kendall Sharp,
Senior U.S. District Judge for the Middle District of Florida, on July 16, 2014, to the custody of the Bureau
of Prisons for a term of 51 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 36 months.

    Dominique Holt was released from custody on October 27, 2017, at which time the term of supervised
release commenced.

    On May 8, 2018, the Middle District of Florida was notified that the defendant had been cited with
Driving While License Revoked on April 16, 2018. It was recommended that no action be taken at that
time, the defendant was verbally reprimanded, and alternatives to driving without a license were reviewed
with the defendant.

    Jurisdiction was transferred to the Eastern District of North Carolina on October 9, 2018.

    On October 10, 2018, a Violation Report was submitted to the court, advising that the defendant had
been charged with Possession of Marijuana Paraphernalia, Possession of Marijuana Up to ½ Ounce, and
Driving While License Revoked in Johnston County, North Carolina. Additionally, the defendant tested
positive for marijuana on September 12, 2018. The court was advised that the defendant was verbally
reprimanded for both driving without a license and her choice to use and possess marijuana. The court
agreed to continue supervision provided the defendant participate in the Surprise Urinalysis Program and
agree to a referral for substance abuse treatment. On October 17, 2018, the conditions of supervised release
were modified to include participation in a program approved by the probation office for the treatment of
narcotic addition, drug dependency, or alcohol dependency, including participation in urinalysis testing.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant completed a substance abuse assessment on October 26, 2018, as instructed,
and treatment was recommended. Because of the assessment, potential mental health issues were identified,
and mental health counseling was recommended, in addition to substance abuse counseling. The defendant
agreed that mental health counseling would be beneficial for her. As a result, it is recommended that the
conditions of supervised release be modified to include participation in a program of mental health
treatment, as directed by the probation office. The defendant signed a Waiver of Hearing agreeing to the
proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a program of mental health treatment, as directed by the probation
      office.
Dominique Holt
Docket No. 5:18-CR-395-1FL
Petition For Action
Page 2


Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Jeffrey L. Keller                                /s/ Scott Plaster
Jeffrey L. Keller                                    Scott Plaster
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8808
                                                     Executed On: November 13, 2018

                                       ORDER OF THE COURT

                                14th
Considered and ordered this _________             November
                                         day of ____________________, 2018, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
